Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This corrected NOA is in response to the Printer Rush from 5/25/2021. 
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed. 
The following is an Examiner’s Statement of Reasons for Allowance: 
In interpreting the claims, in light of the specification and the applicant’s amendments filed on 5/3/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art cited or otherwise searched for and reviewed do not teach all of the limitations of the independent claims. The amended limitations distinguish the claimed invention from the prior art of record when taken in the environment of the full claim language.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/PADMA MUNDUR/Primary Examiner, Art Unit 2441